COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Cornelius Dewayne Harrison, Jr.,               §              No. 08-19-00140-CR

                            Appellant,           §                Appeal from the

  v.                                             §               41st District Court

  The State of Texas,                            §            of El Paso County, Texas

                             State.              §              (TC# 20180D00449)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 14, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Todd D. Morten, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 14, 2020.


       IT IS SO ORDERED this 4th day of February, 2020.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.